DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 9/16/21 have been fully considered but they are not persuasive.
Applicant argues that Bullmer teaches potentially relevant variables but does not teach the specifics of the claim.
Examiner respectfully disagrees. Bullmer’s list of variables – including engine speed – are variables that are considered in the decision of how and when to operate the heater. This is precisely the claimed feature (at least given its current breadth). It is noted that Bullmer’s model may include consideration of other variables as well, which may result in heater activation in a predefined speed range subject to further considerations (e.g. only if other conditions are also true), or a dynamic speed range (e.g. a speed range that changes based on operating conditions), or the like. However, incorporating such a teaching into Kimura still renders obvious the claimed feature; specifically, that of detecting the engine speed and activating the heater based on the information gained therefrom (i.e. presence in a given speed range). 
Most notably, Bullmer states, “the desired fuel temperature for injection can be calculated based on … input of the variables as described above. Upon such calculation … the ECU now has to generate a command output signal for the heater output power”.
Relevant portions of Bullmer are highlighted below (emphasis added):
[0039] In the calibration process a map is generated where the individual variables are prioritized. For example, if the engine's knocking limit is reached this takes priority over other variables for optimizing the temperature. The next variable that probably takes priority over the other variables is the start of injection (SOI). As a rule of thumb, the later in time the injection is made the higher the fuel temperature needs to be for accomplishing a complete evaporation. Supercritical injection is also an option. A further increase of the temperature beyond the point of supercritical condition does not improve the evaporation significantly further. The next two variables in the priority ranking are torque demand and rotational speed with torque demand being more important than the rotational speed. The map can be substituted by a model that needs to be tuned in the calibration process. The model can make the decision process of prioritizing the influence of variables on the fuel temperature. The model can be generated from empirically determined data that are converted into a formula by known mathematical transformation methods such as Fourier or Laplace transformations. Once stored in the ECU, the desired fuel temperature for injection can be calculated based on this formula and input of the variables as described above. Upon such calculation, either based on a formula or a map, the ECU now has to generate a command output signal for the heater output power based on the difference between desired temperature and actual temperature. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (JP H08 338339 A) (see attached machine translation) in view of Bullmer et al. (US 2015/0122217).
In re claim 1, Kimura discloses a fuel injection device (figs 1, 2) comprising 
an interface member (6), 
a passage (passage within 5), 
at least one injection valve (11), 
a sensor (13), 
a controller (8), and 
a heating unit (14), 
wherein
the interface member
is provided on the passage (fig 1) and 
is connected to a fuel tank (1) to control fuel fed into the passage,
the sensor is configured to sense a temperature of fuel within the passage [0007, 0014],
the at least one injection valve is connected to the passage (via 10), and 
the fuel is distributed into the at least one injection valve via the passage (fig. 1),
the heating unit heats the fuel in the passage (fig 2), 
the heating unit comprises a connector (17), and 
the heating unit is connected to an energy storage apparatus via the connector ([0014]: “battery”),
the controller is electrically connected to the sensor [0014] and the heating unit [0014],
the controller is configured to: 
(i) receive the temperature of the fuel detected by the sensor [0007, 0014], and
(iii) activate the heating unit while the temperature of the fuel is in a predefined temperature range ([0007, 0014]: whatever temperature results in actuation of the heater corresponds to the recited temperature range).
Kimura lacks:
the controller is configured to: 
(ii) detect a rotational speed of the internal combustion engine, and
(iii) activate the heating unit when the rotational speed of the internal combustion engine is in a predefined speed range while the temperature of the fuel is in a predefined temperature range.
Bullmer discloses a similar fuel heating device wherein fuel heating is performed as a function of detected engine speed at least for optimal fuel evaporation [0039].
It would have been obvious to one having ordinary skill in the art at the time the present application was filed to modify the system of Kimura by providing wherein fuel heating is performed as a function of detected engine speed (i.e. is in a predefined speed range), as taught by Bullmer, as it is a known technique at least for providing optimal fuel evaporation and thus is within the capability of one having ordinary skill.
In re claim 2, Kimura discloses a fuel distributor (5) comprising a base body (5) provided with the passage.
In re claim 4, Kimura discloses
the heating unit is provided in the passage (fig 2),
the connector is provided at an end of the passage (fig 2), 
the heating unit is an electric heating rod (apparent),
the heating unit extends from the connector towards the interface member within the passage to extend past a fluid connection from the passage to the at least one injection valve (fig 2), and 
the heating unit is connected to the controller via the connector (fig 2: wire connected to right side of coupling by 17).
In re claim 6, Kimura discloses wherein the controller is configured to:
detect a working state of an internal combustion engine (inherent; essentially any engine operating parameter detected by the controller may correspond to a “working state”), and
activate the heating unit when* the internal combustion engine is in one of 
an energized stage, 
a start stage, and 
an idle speed stage 
while the temperature of the fuel is in the predefined temperature range.
(Kimura discloses that the heater is activated while the temperature of the fuel is in the predefined temperature range [0007]. it is apparent that this would be performed in any of an energized, start, and idle state, as appropriate. It should additionally be noted that Kimura includes a discussion establishing at least one context of the disclosure as being that of improving startability [0004 – 0005]).
*Regarding the limitation, “when the internal combustion engine is…”, it should be noted that this does not require that the heating unit be activated responsive to detection of one of the listed conditions, only that it be activated when the condition is prevailing.
Additionally, Kimura includes a discussion establishing at least one context of the disclosure as being that of improving startability [0004 – 0005]. Accordingly, it would have at least been obvious to try to one of ordinary skill in the art to provide wherein this condition (i.e. a start stage) is explicitly considered in a decision to activate the heating unit, and the heating is responsive to this stage being detected.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (JP H08 338339 A) in view of Bullmer et al. (US 2015/0122217) [in view of Cipressi et al. (US 6,505,612)].
In re claim 3, Kimura discloses
a first block element (5) provided with the passage and 
a second block element (this may refer to anything at all other than component 5 that is connected to the at least one injection valve (e.g. the engine body)),
wherein the at least one injection valve is connected to the second block element (apparent) and the first block element (via 10).
Additionally, Cipressi discloses an analogous fuel injection device (figs 1, 2) wherein at least one fuel injection valve (20) is connected to a first (12) and second (22) block element.
It would have been obvious to one having ordinary skill in the art at the time the present application was filed to modify the proposed system by providing a two block fuel injector assembly such that the at least one fuel injection valve is connected to a first and second block element, as taught by Cipressi, as it is a known technique at least for ease of assembly/mounting and thus within the capability of one having ordinary skill.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (JP H08 338339 A) in view of Bullmer et al. (US 2015/0122217) in view of Lepsch et al. (WO 2009/009848 A1).
In re claim 8, Lepsch discloses a similar fuel heating device (abstract) wherein fuel heating is prevented when a condition of an empty fuel line is detected (which could be caused by a fuel path connection failure (e.g. a failure of the connection between a fuel injection device and a fuel tank)) (pg 7, ln 17 – 22).
Accordingly, it would have been obvious (at least for safety reasons) to provide in the proposed system wherein the controller is configured to:
detect a failure of the connection between the fuel injection device and the fuel tank before the sensor detects the temperature of the fuel, and
not activate the heating unit when the failure of the connection between the fuel injection device and the fuel tank is detected.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura (JP H08 338339 A) in view of Bullmer et al. (US 2015/0122217) in view of Nogi et al. (US RE41,860).
In re claim 9, Nogi discloses a fuel heating device for an engine (abstract) wherein fuel heating is performed as a function of available battery charge (col 9, ln 22 – 32), a known safety condition.
Accordingly, it would have been obvious to provide in the proposed system wherein the controller is configured to operate the heating unit using the energy storage apparatus after the controller determines that:
the temperature of the fuel is in the predefined temperature range; and
the energy storage apparatus complies with a safety requirement.

Conclusion
See PTO-892: Notice of References Cited.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747